     Case 2:12-cv-01043-WBS-DB Document 192 Filed 11/19/20 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ROBERT EDWARD MAURY,                                No. 2:12-cv-1043 WBS DB
12                        Petitioner,                     DEATH PENALTY CASE
13            v.
14    RONALD DAVIS,                                       FINDINGS AND RECOMMENDATIONS
15                        Respondent.
16

17           Petitioner is a condemned state prisoner proceeding through counsel with a petition for

18   writ of habeas corpus under 28 U.S.C. § 2254. Before the court is petitioner’s motion for an

19   extension of the stay of these proceedings and motion for additional equitable tolling. (ECF No.

20   187.)

21           This is petitioner’s third motion for a stay and equitable tolling of the statute of limitations

22   based on the effects of the COVID-19 pandemic and the restrictions resulting from it. This court

23   recommended granting petitioner’s second motions. (See Aug. 28, 2020 Findings and

24   Recommendations (ECF No. 183).) On October 2, the district judge adopted that

25   recommendation. (ECF No. 186.) The stay of these proceedings is set to expire on November

26   26, 2020.

27           Petitioner again alleges that his attorneys have been diligently investigating his potential

28   claims, but their work has been hampered by the restrictions on travel and the risks of the
                                                         1
     Case 2:12-cv-01043-WBS-DB Document 192 Filed 11/19/20 Page 2 of 3


 1   COVID-19 virus. (See ECF Nos. 187, 189.) Respondent again argues primarily that recent Ninth

 2   Circuit case law prevents the court from granting equitable tolling prospectively. (See ECF No.

 3   188.)

 4           There have been two significant changes since petitioner made his last motion. First,

 5   there has been an uptick in COVID-19 cases in California in the past month. Particularly relevant

 6   to this case is the significant increase in virus cases in Shasta County where, according to

 7   petitioner, most of the witnesses to be interviewed reside. In fact, on November 4, Shasta

 8   County’s virus cases were sufficiently widespread that the state imposed the highest level of

 9   restrictions on that county. See https://covid19.ca.gov/safer-economy/#county-status.

10           The second change is that it appears judges in the Eastern District of California to

11   consider the issue in the last several months have held that anticipatory equitable tolling remains

12   appropriate. See McWhorter v. Davis, No. 1:20-cv-0215 DAD, 2020 WL 5942354 (E.D. Cal.

13   Oct. 7, 2020); Contreras v. Davis, No. 1:19-cv-1523 AWI SAB, 2020 WL 5588589 (E.D. Cal.

14   Sep. 18, 2020), rep. and reco. adopted, 2020 WL 6261619 (E.D. Cal. Oct. 23, 2020); Brown v.

15   Davis, No. 1:19-CV-01796-DAD, 2020 WL 5069654 (E.D. Cal. Aug. 27, 2020); Cowan v. Davis,

16   No. 1:19-cv-0745-DAD, 2020 WL 4698968 (E.D. Cal. Aug. 13, 2020).

17           Because the reasons for granting petitioner’s motion are even stronger than they were in

18   August when this court issued its prior findings and recommendations, and because there are no

19   arguments from the parties that change this court’s prior analyses, this court adopts the analyses

20   of the equitable tolling and stay issues set out in the August 28 findings and recommendations.

21           For the foregoing reasons, IT IS HEREBY RECOMMENDED that petitioner’s motion to

22   stay these proceedings and equitably toll the statute of limitations (ECF No. 187) be granted as

23   follows:

24           1. These proceedings be stayed through March 1, 2021; and

25           2. Petitioner be entitled to equitable tolling of the statute of limitations for the period from

26   March 11, 2020 through March 1, 2021.

27           These findings and recommendations will be submitted to the United States District Judge

28   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
                                                         2
     Case 2:12-cv-01043-WBS-DB Document 192 Filed 11/19/20 Page 3 of 3


 1   after being served with these findings and recommendations, any party may file written

 2   objections with the court and serve a copy on all parties. The document should be captioned

 3   “Objections to Magistrate Judge's Findings and Recommendations.” Any response to the

 4   objections shall be filed and served within seven days after service of the objections. The parties

 5   are advised that failure to file objections within the specified time may result in waiver of the

 6   right to appeal the district court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

 7   DATED: November 18, 2020

 8

 9

10
                                                   /s/ DEBORAH BARNES
11                                                 UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19

20
     DLB:9
21   DB/orders-capital/maury.eq toll(3)

22

23

24

25

26

27

28
                                                        3
